Name: Council Regulation (EEC) No 2179/84 of 23 July 1984 amending for the third time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/3 COUNCIL REGULATION (EEC) No 2179/84 of 23 July 1984 amending for the third time Regulation (EEC) No 320/84 fixing , for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is necessary, as a result, to amend Regula ­ tion (EEC) No 320/84, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Article 1 Regulation (EEC) No 320/84 is hereby amended as follows : 1 . In Article 8 (5) 'Mull of Logan , situated at latitude 54 °44'N and longitude 4 °58'W' is replaced by 'Mull of Logan , situated at latitude 54 °44'N and longitude 4 °59'W\ 2. In Annex I , the data concerning :  European plaice in ICES divisions VII f, g, Having regard to the proposal from the Commission , Whereas , under Article 3 of Regulation (EEC) No 170/83 , the Council has to establish the total allowable catch for each stock or group of stocks , the shares available to the Community as well as the specific conditions for taking these catches ; whereas, under Article 4 of that Regulation , the volume of catches available to the Community has to be distributed between the Member States ; Whereas Regulation (EEC) No 320/84 (2), as last amended by Regulation (EEC) No 1 638 /84 ('), fixed for certain fish stocks and groups of fish stocks occurring in the Community 's fishing zone , provisional total allowable catches for 1984 , the provisional share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the conditions under which the total allowable catches may be fished ; Whereas scientific advice has been given for 1984 on total allowable catches (TACs) of herring in the Irish Sea and in the Celtic Sea : Whereas new information concerning the plaice stock in the Bristol Channel and off south-east Ireland should be taken into account ; Whereas the geographical definition of Logan Bay is incorrect and should be corrected ;  herring in ICES division VII a (Man stock),  herring in ICES divisions VII g to k, are replaced by the data set out in Annex I to this Regulation . 3 . In Annex II , the data concerning :  European plaice in ICES divisions VII f, g,  herring in ICES division VII a (Man stock),  herring in ICES divisions VII g to k, are replaced by the data set out in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 24, 27 . 1 . 1983 , p . 1 . O O ) No L 37, 8 . 2 . 1984 , p . 1 . 0 Of No L 156 , 13 . 6 . 1984, p . 3 . No L 199/4 Official Journal of the European Communities 28 . 7 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1984. For the Council The President J. O'KEEFFE ANNEX I Species ICES or NAFO division TAC 1984 ( tonnes) Shares available to the Community (tonnes) European plaice VII f, g 1 400 ( ¢) 1 400 Herring VIIa (") (Man stock) (") 3 400 3 400 Herring VII g to k ( l4) 1 3 000 1 3 000 28 . 7 . 84 Official Journal of the European Communities No L 199/5 ANNEX II Stock Member State 1984 quota ( tonnes)Species Geographical region ICES or NAFO division European plaice Bristol Channel , south-east Ireland VII f, g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 345 625 100 330 EEC total 1 400 Herring Irish Sea (Man stock) VII a (') (Man stock ) ( ! ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available tor Member States 850 2 550 EEC total 3 400 Herring Celtic Sea ; south Ireland VII g to k (') Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 140 800 11 240 800 20 EEC total 1 3 000